DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on June 27, 2022 for application 17/063,791.  Claims 1, 9-10, and 19-20 were amended, claims 3 and 18 were cancelled, and claims 1-2, 4-17, and 19-20 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on June 27, 2022, and the Examiner responds as provided below.
	Applicant at page 6 of the Remarks addresses the § 103 rejection of claims 1-5, 7-16, and 20 and the objection of claims 6, 18, and 19.  The Examiner responds that Applicant’s amendments that incorporate the limitations found within claim 18 into independent claims 1, 10, and 20 are sufficient to overcome the corresponding § 103 rejections.  Accordingly, the § 103 rejections are withdrawn.
Allowable Subject Matter
Claims 1-2, 4-17, and 19-20 are allowed.
The following is the Examiner’s statement of reasons for allowance.  The closest prior-art references identified by the Examiner are “Harper” (US 2011/0154466), “Pearson” (US 2018/0357426), “Mattson” (US 2015/0096038), “Brannon” (US 2006/0080546), and “Rozenberg” (US 8,978,152).  Harper discloses a tokenization-detokenization system that relies upon a token map table that provides tokens for sensitive data, the creation of the token map includes the use of a random number generator that receives the current time as a seed.  Pearson discloses a system for protecting sensitive data within sensitive-data instruments, and rolling key scheme allows the sensitive-data instruments to be managed according to defined and distinct time periods.  Mattson discloses a distributed tokenization environment that relies upon initialization vectors during the tokenization process to increase the security of the tokenization.  Brannon discloses a token system that relies upon a message authentication code that employs a hashing function that incorporates time and a key as seeds.  Rozenberg discloses a tokenization system that regenerates token tables upon reaching a triggering event. 
What is missing from the prior art is a method and system with the following characteristics.  The method and system include a node comprising a main memory, a randomization service, and a tokenization service, a processor, and a computer-readable storage medium comprising instructions that are executed by the processor to to perform operations.  An epoch is identified as a current epoch based on a current system time of the node, and the node computes a seed value based on a start time of the epoch and a secret.  The randomization service generates a plurality of ephemeral tokens for a set of sensitive data based on the seed value, and each ephemeral token has a usable life defined by the epoch.  Each sensitive data instance in the set of sensitive data is associated with a particular ephemeral token of the plurality of ephemeral tokens to create a mapping structure in the main memory.  The tokenization is configured to service process tokenization requests using the mapping structure.  The node is one of a plurality of nodes that forms a distributed tokenization platform, and each node of the plurality of nodes is configured to independently create the mapping structure using the secret without synchronizing with other nodes in the plurality of nodes.
Accordingly, the prior art of record, when taken individually or in combination, fails to teach or suggest the subject matter recited in claims 1, 10, and 20.  Therefore, claims 1, 10, and 20 are deemed allowable over the prior art of record, and the dependent claims that further limit claims 1 and 10 are allowable by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        
/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491